Exhibit 10.27

 

LOGO [g281040ex1028pg1a.jpg]

March 1, 2016

Thomas A. Peterson

Dear Tom:

This will confirm our discussions over the past couple weeks about the CFO
position.

You will be appointed CFO effective immediately. Your new salary will be $285k
and you will be eligible for the company merit adjustment on June 1. Your new
salary will be retroactive to February 1, 2016 when we first discussed.

You will be eligible for up to a 70% bonus starting with the 2016 calendar year.
You will receive a new tranche of equity at the CFO level along with other
senior management in the next couple weeks. That equity will begin to vest on
January 1, 2016.

In the event there is a change of control of the company or the company goes
public (the “Event”), you will be eligible for a severance payment equal to 12
months of your then existing base salary if you are not asked to remain in your
present position for a minimum of one year, with the same or substantially the
same duties. After one year from such an Event or in the event you voluntarily
resign your position prior to said time or in the event of a termination for
Cause as defined below, you will no longer be eligible for a severance payment.

Further, in the event you are terminated for other than Cause and if you have
not voluntarily resigned your position prior to April 9, 2018, you will be paid
the following amounts on the schedule noted below that otherwise would have been
distributed to you on your normal vesting schedule had you remained employed by
the Company, which amounts have been deposited on your behalf in the Hostess
Management account attributable to the first tranche of equity that you received
as of April of 2013.

a) If terminated before 4/9/16, $100k would accelerate ($400k remainder paid as
scheduled on 4/9/17 and 4/9/18)

b) If terminated between 4/9/16 and 4/9/17, $200k would accelerate ($200k
remainder paid as scheduled on 4/9/18)

c) If terminated between 4/9/17 and 4/9/18, $200k would accelerate (no remainder
to be paid out on 4/9/18)

Cause for purposes of this Offer shall be defined as fraud or misappropriation
of corporate funds, your commission of a felony, gross neglect of your duties as
CFO, violation of a corporate rule or regulation that results in termination or
any action which would disqualify you from serving as a CFO in a public company
under SEC or other applicable rules.

Congrats on this. Let me know by email if ok, and we’ll get to Matt for
processing.

 

Sincerely,

Michael J. Cramer

LOGO [g281040g72j76.jpg]

Chief Administrative Officer

Hostess Brands, LLC / P.O. Box 419593 / Kansas City, MO 64141-6593